Exhibit 10(i)

CHANGE IN CONTROL,
SEVERANCE AND EMPLOYMENT AGREEMENT
FOR JAMES RUDGERS

               THIS CHANGE IN CONTROL, SEVERANCE AND EMPLOYMENT AGREEMENT (the
“Agreement”), is made this 30th day of January, 2002, between Hudson United
Bancorp and Hudson United Bank (collectively the “Company”), a New Jersey
corporation which maintains its principal office at 1000 MacArthur Boulevard.,
Mahwah, New Jersey and James Rudgers (the “Executive”).

BACKGROUND

               WHEREAS, the Executive is presently employed by the Company as
Executive Vice President, and;

               WHEREAS, the Board of Directors of  the Company believes that the
future services of the Executive are of great value to the Company and that it
is important for the growth and development of the Company that the Executive
continue in his position, and;

               WHEREAS, if  the Company receives any proposal from a third
person concerning a possible business combination with, or acquisition of
equities securities of, the Company, the Board of Directors of the Company (the
“Board”) believes it is imperative that the Company and the Board be able to
rely upon the Executive to continue in his position, and that they be able to
receive and rely upon his advice, if they request it, as to the best interests
of the

1



--------------------------------------------------------------------------------

Company and its shareholders, without concern that the Executive might be
distracted by the personal uncertainties and risks created by such a proposal,
and;

               WHEREAS, to achieve that goal, and to retain the Executive’s
services prior to any such activity, the Board of Directors and the Executive
have agreed to enter into this Agreement to provide the Executive with continued
employment or certain termination benefits in the event of a Change in Control,
as hereinafter defined;

               NOW, THEREFORE, to assure the Company that it will have the
continued dedication of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company, and for other good and valuable consideration, the Company and
the Executive, each intending to be legally bound hereby agree as follows:

               1.     Definitions

                                         a.     Cause.     For purposes of this
Agreement “Cause” with respect to the termination by the Company of Executive’s
employment shall mean (i) willful and continued failure by the Executive to
materially perform his duties for the Company under this Agreement after at
least one warning in writing from the Company’s Board of Directors identifying
specifically any such material failure and offering a reasonable opportunity to
cure such failure; (ii) the willful engaging by the Executive in material
misconduct which causes material injury to the Company as specified in a written
notice to the Executive from the Board of Directors; or (iii) conviction of a
crime (other than a traffic violation), habitual drunkenness,

2



--------------------------------------------------------------------------------

drug abuse, or excessive absenteeism other than for illness, after a warning
(with respect to drunkenness or absenteeism only) in writing from the Board of
Directors to refrain from such behavior.  No act or failure to act on the part
of the Executive shall be considered willful unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the action
or omission was in the best interest of the Company.  The Company shall have the
burden of proving cause by clear and convincing evidence.

                      b.     Change in Control.

 

                    (i)     Definition.  For purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any of the following events
with respect to Hudson United Bancorp:

 

 

 

 

 

             (A)     The acquisition of the beneficial ownership, as defined
under the Exchange Act, of 25% or more of Hudson United Bancorp’s voting
securities or all or substantially all of the assets of Hudson United Bancorp by
a single person or entity or group of affiliated persons or entities;

 

 

 

 

 

             (B)     The merger, consolidation or combination of Hudson United
Bancorp with an unaffiliated corporation in which the directors of Hudson United
Bancorp as applicable immediately prior to such merger, consolidation or
combination constitute less than a majority of the board of directors of the
surviving, new or combined entity unless one-half of the board of directors of
the

 

3



--------------------------------------------------------------------------------

 

surviving, new or combined entity were directors of Hudson United Bancorp
immediately prior to such transaction and Hudson United Bancorp’s chief
executive officer immediately prior to such transaction continues as the chief
executive officer of the surviving, new or combined entity; or

 

 

 

             (C)     During any period of two consecutive calendar years,
individuals who at the beginning of such period constitute the Board of
Directors of Hudson United Bancorp cease for any reason to constitute at least
two-thirds thereof, unless the election or nomination for the election by Hudson
United Bancorp’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or

 

 

 

             (D)     The transfer of all or substantially all of Hudson United
Bancorp’s assets or all or substantially all of the assets of its primary
subsidiaries.

 

 

 

                    (ii)     Time of Change in Control.     For purposes of this
Agreement, a Change in Control of Hudson United Bancorp shall be deemed to occur
on the earlier of:

4



--------------------------------------------------------------------------------

 

 

                               (A)     The first date on which a single person
or entity or group of affiliated persons or entities acquire the beneficial
ownership of 25% or more of Hudson United Bancorps voting securities; or

 

 

 

 

 

                               (B)      Forty-five (45) days prior to the date
Hudson United Bancorp enters into a definitive agreement to merge, consolidate,
combine or sell the assets of Hudson United Bancorp; provided however, that for
purposes of any resignation by the Executive, the Change in Control shall not be
deemed to occur until the consummation of the merger, consolidation, combination
or sale, as the case may be, except if this Agreement is not expressly assumed
in writing by the acquiring company, then the Change in Control shall be deemed
to occur the day before the consummation; and further provided that if any
definitive agreement to merge, consolidate, combine or sell assets is terminated
without consummation of the acquisition, then no Change in Control shall have
been deemed to have occurred; or

 

 

 

 

 

                               (C)     The date upon which the election of
directors occurs qualifying under Section b(i)(C) above.

                      c.     Contract Period.     “Contract Period” shall mean
the period commencing the day immediately preceding a Change in Control and
ending on the earlier of (i) one year after the consummation of any event giving
rise to the Change in Control or (ii) the date the Executive would attain age
65.

5



--------------------------------------------------------------------------------

                      d.     Exchange Act.     “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                      e.     Good Reason.     When used with reference to a
voluntary termination by Executive of his employment with the Company, “Good
Reason” shall mean any of the following, if taken without Executive’s express
written consent:

 

                  (i)     The assignment to Executive of any duties inconsistent
with, or the reduction of authority, powers or responsibilities associated with,
Executive’s position, title, duties, responsibilities and status with the
Company immediately prior to a Change in Control; any removal of Executive from,
or any failure to re-elect Executive to, any position(s) or office(s) Executive
held immediately prior to such Change in Control.  A change in position, title,
duties, responsibilities and status or position(s) or office(s) resulting from a
Change in Control or from a merger or consolidation of the Company into or with
another bank or company shall not meet the requirements of this paragraph if,
and only if, the Executive’s new title, duties and responsibilities are accepted
in writing by the Executive, in the sole discretion of the Executive.

 

 

 

                   (ii)     A reduction by the Company in Executive’s annual
base compensation as in effect immediately prior to a Change in Control or the
failure to award Executive any annual increases in accordance herewith;

 

 

 

                   (iii)     A failure by the Company to continue any bonus plan
in which Executive participated immediately prior to the Change in Control or a
failure by the Company to continue Executive as a participant in such plan on at
least the same

6



--------------------------------------------------------------------------------

 

 

 

 

basis as Executive participated in such plan prior to the Change in Control
unless the elimination of bonus programs is applied consistently throughout the
Surviving Company following a Change in Control;

 

 

 

                   (iv)     The Company’s transfer of Executive to a geographic
location other than the corporate headquarters of the Company or the main office
of the Bank  or more than 25 miles from his present office location, except for
required travel on Company’s business to an extent substantially consistent with
Executive’s business travel obligations immediately prior to such Change in
Control;

 

 

 

                   (v)     The failure by the Company to continue in effect any
employee benefit plan, program or arrangement (including, without limitation the
Company’s 401(k) plan, the Company’s pension plan, life insurance plan, health
and accident plan, disability plan, or stock option plan) in which Executive is
participating immediately prior to a Change in Control, unless the elimination
of such programs is applied consistently throughout the Surviving Company
following a Change in Control, (except that the Company may institute or
continue plans, programs or arrangements providing Executive with substantially
similar benefits); the taking of any action by the Company which would adversely
affect Executive’s participation in or materially reduce Executive’s benefits
under, any of such plans, programs or arrangements; the failure to continue, or
the taking of any action which would deprive Executive, of any material fringe
benefit enjoyed by Executive immediately prior to such Change in Control; or the

7



--------------------------------------------------------------------------------

 

failure by the Company to provide Executive with the number of paid vacation
days to which Executive was entitled immediately prior to such Change in
Control;

 

 

 

                   (vi)     The failure by the Company to obtain an assumption
in writing of the obligations of the Company to perform this Agreement by any
successor to the Company and to provide such assumption to the Executive prior
to any Change in Control; or

 

 

 

                   (vii)     Any purported termination of Executive’s employment
by the Company during the term of this Agreement which is not effected pursuant
to all of the requirements of this Agreement; and, for purposes of this
Agreement, no such purported termination shall be effective.

                      f.     Voting Securities.     “Voting securities” means
Hudson United Bancorp’s common stock, together with any preferred stock entitled
to vote generally in elections for directors or other matters.  With respect to
preferred stock, in determining the percentage of beneficial ownership of voting
securities, the number of votes to which the holder is entitled in the election
of directors with the common holders, and not the number of shares, shall be the
basis of the calculation.

               2.     Employment.     During the Contract Period, the Company
hereby agrees to employ the Executive, and the Executive hereby accepts
employment upon the terms and conditions set forth herein.

               3.     Position.     During the Contract Period and prior to a
Change in Control the Executive shall be employed as an Executive Vice
President.   Upon a Change in Control as

8



--------------------------------------------------------------------------------

herein defined, the Executive’s position shall be governed by his title,
position, status, duties and authority as in effect immediately prior to the
Change in Control.  The Executive shall devote his full time and attention to
the business of the Company, and shall not during the Contract Period be engaged
in any other business activity.  This paragraph shall not be construed as
preventing the Executive from managing any investments of his which do not
require any substantial service on his part in the operation of such
investments.

               4.     Cash Compensation.     The Company shall pay to the
Executive compensation for his services during the Contract Period as follows:

                       a.     Annual Salary.     An annual salary equal to the
annual salary in effect as of the Change in Control.  The annual salary shall be
payable in installments in accordance with the Company’s usual payroll method.  
The annual salary shall not be reduced during the Contract Period.

                       b.     Annual Bonus.     An annual cash bonus equal to
higher of  a) the highest bonus paid to the Executive during  the three fiscal
years prior to the Change in Control or b) the highest full year bonus to which
the Executive would have been entitled during the three fiscal years prior to
the Change in Control.  The bonus shall be payable at the time and in the manner
which the Company paid such bonuses prior to the Change in Control. 

                       c.     Annual Review.     The Company during the Contract
Period shall review annually, or at more frequent intervals which the Company
determines is appropriate, the Executive’s compensation and shall award his
additional compensation to reflect the Executive’s

9



--------------------------------------------------------------------------------

performance, the performance of the Company and competitive compensation levels,
all as determined in the discretion of the Company.

               5.     Expenses and Fringe Benefits. 

                       a.     Expenses.     During the Contract Period, the
Executive shall be entitled to reimbursement for all business expenses incurred
by him with respect to the business of the Company in the same manner and to the
same extent as such expenses were previously reimbursed to him immediately prior
to the Change in Control. 

                       b.     Club Membership and Automobile.     If,  prior to
the Change in Control, the Executive was entitled to membership in a country
club and/or the use of an automobile, he shall be entitled to the same
membership and/or use of an automobile at least comparable to the automobile
provided to him prior to the Change in Control during the Contract Period.

                       c.     Other Benefits.     The Executive also shall be
entitled to vacations and sick days, in accordance with the practices and
procedures of the Company, as such existed immediately prior to the Change in
Control.  During the Contract Period, the Executive also shall be entitled to
hospital, health, medical and life insurance, and any other benefits enjoyed,
from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company. 
Notwithstanding anything in this paragraph 5(c) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to all officers of the Company (and any

10



--------------------------------------------------------------------------------

successor or acquirer of the Company, if any), including the chief executive
officer of such entities, then no such change shall be deemed to be contrary to
this paragraph.

               6.     Termination for Cause.     The Company shall have the
right to terminate the Executive for Cause, upon written notice to him of the
termination which notice shall specify the reasons for the termination and
provide, if practical, an opportunity for the Executive to cure such Cause.  In
the event of a valid termination for Cause the Executive shall not be entitled
to any further benefits under this Agreement.

               7.     Disability.     During the Contract Period if the
Executive becomes permanently disabled, or is unable to perform his duties
hereunder for 4 consecutive months in any 12 month period, the Company may
terminate the employment of the Executive.  In such event, the Executive shall
be entitled to the payments and benefits provided under Section 9 hereof as if
the Executive had been terminated hereunder without Cause upon such date.

               8.     Death Benefits.     Upon the Executive’s death during the
Contract Period, the Executive shall be deemed to terminate without cause as of
the date of death and his estate shall be entitled to the payments and benefits
provided under Section 9 hereof as if the Executive had been terminated without
cause upon such date.

               9.     Termination Without Cause or Resignation. 

                       a.     Termination Without Cause.     The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive. 

                       b.     Resignation for Good Reason.     The Executive may
resign for Good Reason during the Contract Period upon prior written notice to
the Company. 

11



--------------------------------------------------------------------------------

                       c.     Payments and Benefits.     If the Company
terminates the Executive’s employment during the Contract Period without Cause
or if the Executive resigns for Good Reason under paragraph 9(b), the Company
shall, as promptly as practical but in no event later than 10 business days
after the termination of employment pay the Executive a lump sum (the “Lump
Sum”) equal to 1.0 times the sum of (i) the annual salary of the Executive
immediately prior to the Change in Control and the higher of, (ii) the highest
bonus paid to the Executive during  the three fiscal years prior to the Change
in Control or, (iii) the highest full year bonus to which the Executive would
have been entitled during the three fiscal years prior to the Change in
Control.   For these purposes, any deferral of salary by the Executive under the
Company’s 401(k) plan or otherwise shall be included in salary.  The Company
also shall continue to provide the Executive, his spouse and eligible dependents
for a period of one year following the termination of employment, with health,
hospitalization and medical insurance, as were provided at the time of the
Change in Control, at the Company’s cost, subject only to the responsibility of
the Executive to continue to pay a portion of the premium, as well as co-pays or
deductibles in such amounts as were paid by the Executive prior to the
termination.  The Lump Sum and the benefits provided hereunder shall be subject
to Section 10 hereof.

                       d.     No Duty to Mitigate.     The Executive shall not
have a duty to mitigate the damages suffered by him in connection with the
termination by the Company of his employment without Cause under paragraph 9(a)
or a resignation under paragraph 9(b) during the Contract Period.  The Company
shall not be entitled to offset from the payment due to the Executive hereunder
any amounts due from or claims against the Executive. 

12



--------------------------------------------------------------------------------

                       e.     Legal Fees and Expenses.     If the Company fails
to pay the Executive the Lump Sum due him under this Agreement or to provide him
with the health, hospitalization and medical insurance benefits due under this
Agreement, the Executive, after giving 10 days’ written notice to the Company
identifying the Company’s failure, shall be entitled to recover from the
Company, monthly upon demand, any and all of his legal fees and other expenses
incurred in connection with his enforcement against the Company of the terms of
this Agreement.

               10.     Certain Reduction of Payments and Benefits.

                       a.     Reduction.     Anything in this Agreement to the
contrary notwithstanding, prior to the payment of the Lump Sum or the benefits
payable hereunder in connection with the Executive’s termination of employment,
the certified public accountants for the Company immediately prior to a Change
in Control (the “Certified Public Accountants”), shall determine as promptly as
practical and in any event within 20 business days following the termination of
employment of Executive whether any payment or distribution by the Company to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would more likely than not be nondeductible by the Company for
Federal income purposes because of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and if it is then the aggregate present value of
amounts payable or distributable to or for the benefit of the Executive pursuant
to this Agreement in connection with the Executive’s termination of employment
(such payments or distributions pursuant to this Agreement are hereinafter
referred to as “Agreement Payments”)

13



--------------------------------------------------------------------------------

shall be reduced (but not below zero) to the Reduced Amount.  For purposes of
this paragraph, the “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of said Section
280G of the Code.

                       b.     Executive Selection of Reductions.     If under
paragraph (a) of this section the Certified Public Accountants determine that
any payment would more likely than not be nondeductible by the Company because
of Section 280G of the Code, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof and of the
Reduced Amount, and the Executive may then elect, in his sole discretion, which
and how much of the Agreement Payments shall be eliminated or reduced (as long
as after such election the aggregate present value of the Agreement Payments
equals the Reduced Amount), and shall advise the Company in writing of his
election within 5 business days of his receipt of notice.  If no such election
is made by the Executive within such 5-day period, the Company may elect which
and how much of the Agreement Payments shall be eliminated or reduced (as long
as after such election the aggregate present value of the Agreement Payments
equals the Reduced Amount) and shall notify the Executive promptly of such
election.  For purposes of this paragraph, present value shall be determined in
accordance with Section 280G(d)(4) of the Code.  All determinations made by the
Certified Public Accountants shall be binding upon the Company and the Executive
and shall be made as promptly as practical but in any event within 20 days of a
termination of employment of the Executive. The Company may suspend for a period
of up to 30 days after termination of employment the payment of the Lump Sum and
any other benefits due

14



--------------------------------------------------------------------------------

to the Executive under this Agreement until the Certified Public Accountants
finish the determination and the Executive (or the Company, as the case may be)
elect how to reduce the Agreement Payments, if necessary.  As promptly as
practicable following such determination and the elections hereunder, the
Company shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay to or distribute for the benefit of the Executive in the future such amounts
as they become due to the Executive under this Agreement.

                       c.     Overpayments and Underpayments.     As a result of
the uncertainty in the application of Section 280G of the Code, it is possible
that Agreement Payments may have been made by the Company which should not have
been made (“Overpayment”) or that additional Agreement Payments which will have
not been made by the Company could have been made (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder.  In the
event that the Certified Public Accountants, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or Executive
which said Certified Public Accountants believe has a high probability of
success, determines that an Overpayment has been made, any such Overpayment
shall be treated for all purposes as a loan to Executive which Executive shall
repay to the Company together with interest at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code; provided, however, that no
amount shall be payable by Executive to the Company in and to the extent such
payment would not reduce the amount which is subject to taxation under Section
4999 of the Code.  In the event that the Certified Public Accountants, based
upon controlling precedent, determine that an

15



--------------------------------------------------------------------------------

Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

               11.     Non-Disclosure of Confidential Information.

                       a.     Non-Disclosure of Confidential
Information.     Except in the course of his employment with the Company and in
the pursuit of the business of the Company or any of its subsidiaries or
affiliates, the Executive shall not, at any time during or following the
Contract Period, disclose or use, any confidential information or proprietary
data of the Company or any of its subsidiaries or affiliates.  The Executive
agrees that, among other things, information concerning the identity of and the
Company’s relations with its customers is confidential information.

                       b.     Specific Performance.     Executive agrees that
the Company does not have an adequate remedy at law for the breach of this
section and agrees that he shall be subject to injunctive relief and equitable
remedies as a result of the breach of this section.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the force
and effect of the remaining valid portions.  No violation of this Section 11
shall entitle the Company to withhold any payment or benefit due the Executive
hereunder.

                       c.     Survival.     This section shall survive the
termination of the Executive’s employment hereunder and the expiration of this
Agreement.

16



--------------------------------------------------------------------------------

               12.     Term and Effect Prior to Change in Control. 

                       a.     Term.     Except as otherwise provided for
hereunder, this Agreement shall commence on the date hereof and shall remain in
effect for a period of  one (1) year from the date hereof (the “Initial Term”)
or until the end of the Contract Period, whichever is later.  The Initial Term
shall be automatically extended for an additional one year period on the
anniversary date hereof (so that the Initial Term is always one (1) year) unless
on or before such date the Board of Directors of the Company by resolution
passed by a majority vote of the Directors then in office, votes not to extend
the Initial Term any further.  The Company shall promptly advise the Executive
in writing of the passage of such resolution and if it fails to do so the
passage of such resolution shall be ineffective.

                       b.     No Effect Prior to Change in Control.     Prior to
a Change in Control, this Agreement shall not affect any rights of the Company
to terminate the Executive or the benefits payable to the Executive.  The rights
and liabilities provided hereunder shall only become effective upon a Change in
Control.  If the employment of the Executive by the Company is ended for any
reason whatsoever prior to a Change in Control, this Agreement shall thereafter
be of no further force and effect.

               13.     Compensation and Benefits Provided Not in Derogation of
Other Benefits.     Anything to the contrary herein contained notwithstanding,
the payment or obligation to pay any monies, or granting of any benefits, rights
or privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that the
Executive shall not be entitled to the benefits of any other plan or program of
the Company or

17



--------------------------------------------------------------------------------

agreement with the Company expressly providing for severance or termination pay
or post-employment medical benefits.  In furtherance of the foregoing, this
Agreement is not in derogation of, but rather supplemental to, the rights and
benefits of the Executive, if any, under any stock option plan, restricted stock
plan, pension plan, 401(k) plan and SERP.

               14.     Notice.     During the Contract Period, any notice of
termination of the employment of the Executive by the Company or by the
Executive to the Company shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a dated notice which shall (i) indicate the specific
termination provision in this Agreement relied upon; (ii) set forth, if
necessary, in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment of the Executive or from the Company
under the provision so indicated; (iii) specify a date of termination, which
shall be not less than four weeks nor more than six weeks after such Notice of
Termination is given, except in the case of termination of employment by the
Company of the Executive for Cause pursuant to Section 6 hereof, in which case
the Notice of Termination may specify a date of termination as of the date such
Notice of Termination is given; and (iv) be given by personal delivery or, if
the individual is not personally available, by certified mail to the last known
address of the individual.  Upon the death of the Executive, no Notice of
Termination need be given.

               15.     Payroll and Withholding Taxes.     All payments to be
made or benefits to be provided hereunder by the Company shall be subject to
applicable federal and state payroll or withholding taxes. 

18



--------------------------------------------------------------------------------

               16.     Miscellaneous.     The terms of this Agreement shall be
governed by, and interpreted and construed in accordance with, the laws of New
Jersey.  This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby.  The amendment or termination of this
Agreement may be made only in a writing executed by the Company and the
Executive, and no amendment or termination of this Agreement shall be effective
unless and until made in such a writing.  This Agreement shall be binding upon
any successor (whether direct or indirect, by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the assets of the
Company.  This Agreement is personal to the Executive and the Executive may not
assign any of his rights or duties hereunder but this Agreement shall be
enforceable by the Executive’s legal representatives, executors or
administrators.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. 

19



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized representatives pursuant to the authority of their Board of
Directors, and the Executive has personally executed this Agreement, all as of
the day and year first written above.

ATTEST:

 

HUDSON UNITED BANCORP AND HUDSON UNITED BANK

 

 

 

By:

/S/ D. LYNN VAN BORKULO-NUZZO

 

By:

/S/ KENNETH T. NEILSON

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

D. Lynn Van Borkulo-Nuzzo, Esq.
Corporate Secretary

 

 

Kenneth T. Neilson,
Chairman, President and
Chief Executive Officer

 

 

 

WITNESS:

 

 

 

 

/S/ JAMES RUDGERS

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

James Rudgers

20